OFFICE   OF THE   ATTORNEY        GENERAL    OF TEXAS
                           AUSTIN




Eonr RI PI Hellmlth
A6si6tad  County AUdifOr
LaLemlan cmlnty
Taco, Texas

Dear Sirr




                                              ter of February
                                              &en   abwe,   In
                                           n Involved as fol-




                                             6 been    f~lell   or
                                            6 Called     t0
                                        the oitr jail to
                                        an I.6 vheth6r the
                                        arrest  fee of $2.00


                     106s of the Co&a af Criminal Proaedure,
                     fees    to   be allowed  peaae  offleer     for
                    servloeo      rendered,  to be t0xed    against
                   conYiotion.        We cplote the section of the



           .l. For executing each warrant Of arrest
      or capias, or rx&ing arrest rltlmut wirrant,
      two dollars.'

           *e thM   the practlcoble application ef this
 statute requires that it be construed in the light at
 WtiClt36 883 3nd 884 Of the Code Of Cri.mlnal F'rfW3dtlre.
 It ig oholous the foe prwided   In artiole 1065, 6upra,
 would be pyablo by the defendant only up     comiction.
“,g~ew~;tS.cm     a trial nust be held before a compo-
             , In the justlee oourttherevouldhave
to be a w6qlalnt confor6zLng to the    Wi6iOXl6 Of -tic
ale 883, fmpa* Upon the filing of rhe oomplaint, re-
gardless of the Saot that the defendant might then be
in actual custody, a 8arrant met iSsue* Thie ie plainly
~Wided   in 8l'tiOle 882, 66 fO11Olf6:

            'Then the requirewnte   of the preoedlmg
       artiole have been complied vith, the justice
       shall issue a varrant for the arrest of the
       aocwed tuxi deliver the 6aGc  to the paper                    -
       officer to be executed.6

          It %6 subniitted, mer  the fa4Jt6 givf3.Iby you,
the fee of tvo dollar6 ~wided   for in article 1065, ma-
pra, vould bc due and payable to the officer vho makes
the proper return upon the varrant 6hom     he has ebe-
cuted it.
          In this conmotion, ve think It proper to
dire& your attention to artiolc 239, Code of Criminal
prooednre, reading a6 follovs:

                *A prSOn   i6 said  t0 be arIV36ted dh3n he
            haebeonaetually     plaoedunder  restraint Or
            taken into  custody by the @fleer    or person
            executing the varrant   of    arrestr

           Zlmrk2fore,youarereapeetfully     answered,iP
the offleer who goes to the city jail am3 fransfer6 the
defordant to the county jail, fOllO66    up his work by
executing the 8arrant vhen issued, he vould be entitled
to the tuo dollars, prwided    the defendant ie tried, con-
ViCted; 6& p 6 hi6 fiI63 alld COSt6.     lb3.s in the event
the ca6e is tr L   axlflnallydispoeed     of+'Ltthe justice
court.

                The 66s~ reasoning vould apply in the eVent
 a’C6ph66        16 i6SlV3dfrOn th0 0OlXlt.y'3OlWt. See lu‘tiCle
 441, Code of crindnal procedure.
                                               Yerytruly   YCJIIP6

                                         ATTORNIZ GE-         OF TELLS

 BT:Av                               BY
 APPROFEO t                          (Sigma)        Benjsnin Voodall
 (SignOa)Gerald C.&am                                      A.WJiStWIt '
 ATTOMTZ GENEtUL OFTEXAS